  Case 2:14-cv-00601-MHT-JTA Document 3088 Filed 01/07/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,             )
                                   )
     Plaintiffs,                   )
                                   )      CIVIL ACTION NO.
     v.                            )        2:14cv601-MHT
                                   )             (WO)
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
     Defendants.                   )

                                ORDER

    The   court’s    opinion     and    order   on   a   process        for

finalizing the phase 2A remedial order left open the

issue of exactly how the external monitoring team (EMT)

would be involved in the omnibus remedial process.                      See

Opinion and Order on a Process for Finalizing the Phase

2A Remedial Orders (doc. no. 3078) at 31.                Based on the

representations made on the record during the status

conference on January 6, 2021, the court is also aware

that the Alabama Department of Corrections is unable to
   Case 2:14-cv-00601-MHT-JTA Document 3088 Filed 01/07/21 Page 2 of 2




finalize its contracts with the members of the EMT until

the scope of their role has been defined.

      Accordingly, it is ORDERED that by 5:00 p.m. on

January 22, 2021, each party should file a proposal as

to how the EMT should participate in the omnibus remedial

process.

    DONE, this the 7th day of January, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   2
